SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to Rule14a-11(c) or Rule14a-12 oConfidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) Foxby Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. oFee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: FOXBY CORP. 11 Hanover Square New York, NY 10005 www.FoxbyCorp.com New York, NY August 22, 2012 Dear Fellow Shareholders: It is our pleasure to invite you to the Special Meeting (“Meeting”) of Shareholders of Foxby Corp. (the “Fund”) to be held at the Fund’s principal executive offices at 11 Hanover Square, 12th Floor, New York, New York 10005, on September 12, 2012 at 8:00 a.m. ET.At the meeting, shareholders are being asked to (i) approve a new investment management agreement between the Fund and Midas Management Corporation and increase the management fee under the agreement (“Proposal 1”); (ii) ratify the appointment of Tait, Weller & Baker LLP as the Fund’s independent registered auditors for the fiscal year ending December 31, 2012 (“Proposal 2”); and (iii) consider a non-binding shareholder proposal, if properly presented at the Meeting (“Proposal 3”). As discussed in the Proxy Statement, the Fund’s prior investment management agreement with CEF Advisers, Inc. (“CEF Advisers”) terminated due to a change in control of CEF Advisers’ parent company, and CEF Advisers currently serves as the Fund’s investment manager pursuant to an interim investment management agreement.However, in order for the Fund to continue to receive services beyond the interim period, shareholders are being asked to approve a new agreement. The new investment management agreement is between the Fund and Midas Management Corporation, an affiliate of CEF Advisers. The change in the investment manager providing the services is for corporate administrative reasons only.The same management operates Midas Management Corporation and CEF Advisers.Under the new investment management agreement, Midas Management Corporation would provide the same services to the Fund as the Fund received from CEF Advisers. The new investment management agreement reflects two material changes: (i) a fee rate increase and (ii) a modification of the fee calculation methodology so that the management fee is calculated based on “managed assets” (which includes all Fund assets attributable to borrowing) rather than net assets.Under the new agreement, the management fee rate would increase to a monthly fee at the annual rate of 0.95% of the Fund’s “managed assets.”Under the prior investment management agreement the Fund paid a monthly fee at an annual rate of 0.50% of the Fund’s average daily net assets.Calculated as a percentage of average daily net assets, the fee rate under the new investment management agreement would also be 0.95%.However, because “managed assets” includes amounts borrowed, while “net assets” does not, a management fee based on managed assets rather than net assets would result in a higher fee to Midas Management if the Fund were to employ leverage because, in addition to the annual rate being higher, that higher rate would be applied to a broader asset base.The Fund’s Board of Directors believes that the fee increase is fair and reasonable given that the current management fee is materially below the average advisory/management fee of the Fund’s peer group of funds. The Board of Directors of the Fund has considered the proposals and unanimously recommends that you vote “FOR” Proposals 1 and 2.The Board of Directors does not have a recommendation for voting on Proposal 3. Formal notice of the Meeting appears on the next page and is followed by a brief overview of the proposals in “Question and Answer” format and the Proxy Statement for the Meeting.We hope you can attend the Meeting.Whether or not you are able to attend, it is important that your shares be represented at the Meeting.Accordingly, we ask that you please sign, date, and return the enclosed Proxy Card or vote via telephone or the Internet at your earliest convenience. On behalf of the Board and the management of the Fund, I extend our appreciation for your continued support. Sincerely, Thomas B. Winmill President YOUR VOTE IS IMPORTANT We consider the vote of each shareholder important, whatever the number of shares held. Please sign, date and return your proxies in the enclosed envelope or vote via telephone or the Internet at your earliest convenience. Delay may cause the Fund to incur additional expenses to solicit votes for the Meeting. FOXBY CORP. 11 Hanover Square New York, NY 10005 www.FoxbyCorp.com NOTICE OF SPECIAL MEETING OF SHAREHOLDERS August 22, 2012 To the Shareholders of Foxby Corp.: The Special Meeting (“Meeting”) of Shareholders of Foxby Corp. (“Fund”) will be held at the Fund’s principal executive offices at 11 Hanover Square, 12th Floor, New York, New York 10005, on September 12, 2012, at 8:00 a.m. ET, for the following purposes: 1. To approve a new investment management agreement between the Fund and Midas Management Corporation and increase the management fee under the agreement (“Proposal 1”); 2. To ratify the appointment of Tait, Weller & Baker LLP as the Fund’s independent registered auditors for the fiscal year ending December 31, 2012 (“Proposal 2”); and 3. To consider a non-binding shareholder proposal, if properly presented at the Meeting (“Proposal 3”). The Board of Directors, including all of the Independent Directors, unanimously recommends that you vote “FOR” Proposals 1 and 2.The Board of Directors does not have a recommendation for voting on Proposal 3. The proposals are discussed in the Proxy Statement attached to this Notice.Each shareholder is invited to attend the Meeting in person.Only holders of record at the close of business on July 31, 2012, are entitled to receive notice of, and to vote at, the Meeting. JOHN F. RAMIREZ Secretary Important Notice regarding the Availability of Proxy Materials for the Special Meeting of Shareholders to Be Held on September 12, 2012:This Notice of Special Meeting of Shareholders, Proxy Statement and form of proxy card are available on the Fund’s website at www.FoxbyCorp.com. YOUR VOTE IS IMPORTANT. IF YOU CANNOT BE PRESENT AT THE MEETING, WE URGE YOU TO COMPLETE, SIGN AND DATE THE ENCLOSED PROXY CARD OR AUTHORIZE PROXIES VIA TELEPHONE OR THE INTERNET.THE PROXY CARD SHOULD BE RETURNED IN THE ENCLOSED ENVELOPE, WHICH NEEDS NO POSTAGE IF MAILED IN THE UNITED STATES.INSTRUCTIONS FOR THE PROPER EXECUTION OF PROXIES ARE SET FORTH ON THE INSIDE COVER.WE ASK YOUR COOPERATION IN COMPLETING AND RETURNING YOUR PROXY PROMPTLY.THE ENCLOSED PROXY IS BEING SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS OF THE FUND. INSTRUCTIONS FOR SIGNING PROXY CARDS The following general rules for signing proxy cards may be of assistance to you and may avoid the time and expense to the Fund involved in validating your vote if you fail to sign your proxy card properly. 1.Individual Accounts:Sign your name exactly as it appears in the registration on the proxy card. 2.Joint Accounts:Each party should sign, and the names of the parties signing should conform exactly to the names shown in the registration. 3.All Other Accounts:The capacity of the individual signing the proxy card should be indicated unless it is reflected in the form of registration.For example: Registration Valid Signature Corporate Accounts (1) ABC Corp. ABC Corp., by [title of authorized officer] (2) ABC Corp., c/o John Doe Treasurer John Doe (3) ABC Corp. Profit Sharing Plan John Doe, Trustee Trust Accounts (1) ABC Trust
